



Exhibit 10.1
faroimage.jpg [faroimage.jpg]FARO Technologies
250 Technology Park, Lake Mary, FL 32746
Tel: +1.407.333.9911 | Toll Free: 800.736.0234 Nasdaq: FARO
Fax: +1.407.333.4181www.FARO.com




Strictly Private and Confidential








January 9, 2019




Dr. Simon Raab
Chairman and Chief Executive Officer
Faro Technologies Inc.
250 Technology Park
Lake Mary, FL 32746






Dear Simon,


This letter agreement confirms our discussions in connection with succession
planning and your compensation related to your continuing employment at FARO
Technologies, Inc. (“FARO”) and your pending retirement as President and CEO and
a member of the Board of Directors of FARO.


You are aware that the Board of Directors has succession initiatives underway to
identify and qualify candidates for the position of chief executive officer in
anticipation of your retirement.


While the date of your retirement (“Retirement Date”) has not yet been
determined, the Compensation Committee has approved the following compensation
for you as a continuing incentive to achieve planned performance results and to
retain your services through the chief executive officer transition period:


Your current base salary of $775,000 shall continue until the Retirement Date.


For 2019, you will be eligible to participate in Faro’s short-term incentive
plan (“STIP”). Under the STIP, you will be eligible to receive incentive
compensation in the form of a cash award of 100% of your base salary upon Faro’s
achievement of the board-approved 2019 financial targets. Should you retire
before the end of 2019 you will be eligible to receive this incentive without
proration that could range from zero to 200% of your base salary depending upon
Faro’s achievement of the 2019 financial targets. This incentive shall be
payable following board approval which is expected to occur by no later than
April 30, 2020.


In lieu of your annual long-term incentive award in 2019 which is granted in the
spring each year, you will be provided





--------------------------------------------------------------------------------





with a long-term incentive and retention award in the form of 24,606 restricted
stock units in accordance with FARO’s 2014 Incentive Plan. These restricted
stock units shall fully vest six months following the Retirement Date. In return
for this award, you agree to be available at reasonable times to provide advice
and counsel to your successor through the six-month period following the
Retirement Date.


Finally, all outstanding unvested stock options that have been previously
awarded to you under the 2014 Incentive Plan shall fully vest as at the
Retirement Date and shall be eligible to exercise over the full term of each
option grant in accordance with the 2014 Incentive Plan.


You agree that the compensation arrangements as set out above are in lieu of,
and you hereby waive the right to receive, any other severance payments or
benefits to which you would otherwise be eligible to receive upon a termination
of employment now or in the future.


We trust what is set above accurately reflects our arrangements with you. If so,
would you kindly sign and return a copy of this letter to me at your
convenience.


We are grateful for your exceptional contribution to Faro and look forward to
continuing success in 2019.








Sincerely,






/s/ John Caldwell


By: John Caldwell, Chairman of Faro Compensation Committee






AGREED AND ACCEPTED


this 9th day of January, 2019






/s/ Simon Raab


By: Dr. Simon Raab





